EXHIBIT 3 DEMAND PROMISSORY NOTE $17,500.00 Phoenix, Arizona Date: December 31, 2009 1.PROMISE TO PAY. FOR VALUE RECEIVED, Law Investments CR, S. A., a Costa Rica corporation and its successors and assigns ("Maker"), promises to pay to the order of InMedica Development Corporation ("Holder"), at Phoenix, Arizona or at such other place as the Holder may from time to time designate in writing, the sum of Seventeen Thousand Five Hundred Dollars ($17,500.00). The principal and accrued interest hereunder shall be paid by Maker to Holder on the Due Date as defined below. 2.UNSECURED NOTE. This Note is unsecured. 3.DUE DATE. Absent the occurrence of a default hereunder, the unpaid principal balance hereof and all other amounts payable by Maker hereunder shall be due and payable on demand (the "Due Date").If the Due Date should fall (whether by acceleration or otherwise) on a day that is not a business day, payment of the outstanding principal and interest shall be made on the next succeeding business day. 4.PREPAYMENT. Maker may prepay the Note, in whole or in part, at any time before the Due Date without penalty or premium. 5.INTEREST. This Note shall accrue interest at an annual rate of six percent (6%). 6.LAWFUL MONEY. All amounts payable under this Note are payable in lawful money of the United States of America. 7.APPLICATION OF PAYMENTS/LATE CHARGE. Unless otherwise agreed to, in writing, or otherwise required by applicable law, payments will be applied first, to costs of collection, including reasonable attorney's fees; second, to payments made by Holder to preserve any collateral securing this Note; third, to any other payments made by Holder and provided for in this Note or in any documents securing payment of this Note; fourth, to any late charges; fifth, to any accrued interest; and sixth, to principal. All payments due hereunder shall be made (i) without deduction of any present and future taxes, levies, imposts, deductions, charges or withholdings, and (ii) without any other set off. All such interest shall be calculated on the basis of a 365-day year. The interest rate will not exceed the maximum rate permitted by applicable law. 8.
